      Case 1:19-cv-00903-TBM-RPM Document 10 Filed 04/30/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

NIGELLUS DEVONTE DAVIS                                                            PLAINTIFF

v.                                              CIVIL ACTION NO. 1:19-cv-903-TBM-RPM

KEESLER AIR FORCE BASE                                                         DEFENDANT

                                        FINAL JUDGMENT

       This matter is before the Court on submission of the Report and Recommendation [8]

United States Magistrate Judge Robert P. Myers, Jr. on March 9, 2021. The Court, having adopted

the Report and Recommendation as the finding of this Court by Order entered this same day, finds

that this matter should be dismissed.

       IT IS ORDERED AND ADJUDGED that this matter be, and is hereby, DISMISSED

WITHOUT PREJUDICE.

       THIS, the 30th day of April, 2021.



                                            __________________________________
                                            TAYLOR B. McNEEL
                                            UNITED STATES DISTRICT JUDGE
